          Case 3:21-cv-00301-AVC Document 1 Filed 03/08/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

DINA HUGHES,                                          )
                      Plaintiff                       )
                                                      )
v.                                                    )
                                                      )
UBER TECHNOLOGIES, INC and                            )
RASIER, LLC;                                          )
              Defendants                              )
                                                      )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants Uber Technologies, Inc., and

Rasier, LLC (collectively “Defendants”) hereby give notice of the removal of this action, which

is currently pending in the Judicial District of Middlesex at Middletown, captioned Dina Hughes

v. Rasier LLC et al, Civil Docket No. MMX-CV-6030453-S to the United States District Court

for the District of Connecticut. As grounds for removal, Defendants state as follows:

       1. Defendants remove this case on the basis of diversity jurisdiction, on the grounds that

           there is complete diversity of citizenship among the parties to this litigation and the

           amount in controversy exceeds $75,000 exclusive of interest and costs. See 28 U.S.C.

           § 1332(a)(1) (“The district courts shall have original jurisdiction of all civil actions

           where the matter in controversy exceeds the sum or value of $75,000, exclusive of

           interest and costs, and is between citizens of different States.”).

                                           BACKGROUND

       2. Plaintiff Dina Hughes (“Plaintiff”) filed a complaint (“Complaint”) in the Judicial

           District of Middlesex at Middletown with a return date of March 9, 2021, naming the

           following as defendants: Uber Technologies, Inc. (“Uber”), and Rasier, LLC
  Case 3:21-cv-00301-AVC Document 1 Filed 03/08/21 Page 2 of 5




   (“Rasier”), A copy of the Summons and Complaint in the State court action is

   attached hereto as Exhibit A.

3. Plaintiff alleges in her Complaint that she sustained injuries when she was traveling

   in a northerly direction on Route 9, in Middletown, Connecticut of July 9, 2019.

   Complaint, paragraph 3. Plaintiff asserts negligence against the defendants, stating

   that they are somehow liable for an unidentified driver. Id. at paragraphs 3-5.

4. Plaintiff further alleges an unidentified driver was an agent, servant, or employee of

   Uber, and/or Rasier, LLC. Id.

                           TIMELINESS OF REMOVAL

5. Uber was served with Plaintiff’s Complaint on or about February 8, 2021. Id.

6. Rasier was served with Plaintiff’s Complaint on or about February 8, 2021. Id.

7. This Notice of Removal is timely because it is filed within 30 days from the date that

   the last defendant received service of the Complaint. See 28 U.S.C. §§ 1441(e),

   1446(b); see also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,

   348 (removal period triggered by service).

                          DIVERSITY OF CITIZENSHIP

8. Complete diversity of citizenship exists in this matter because all defendants are

   citizens of different States from Plaintiff. See 28 U.S.C. § 1332(a).

9. Plaintiff is a resident of Connecticut, and a U.S. citizen. See Affidavit of Kevin J.

   O’Leary, attached hereto as Exhibit B, paragraph 1.

10. At the time of the filing of the Complaint, Uber was, and currently is, a corporation

   formed under the laws of the State of Delaware with its principal place of business


                                         2
   Case 3:21-cv-00301-AVC Document 1 Filed 03/08/21 Page 3 of 5




   located at 1455 Market Street, 4th Floor, San Francisco, CA 94103. See affidavit of

   Chad Dobbs, attached hereto as Exhibit C, initially filed in this Court in the matter of

   DePena v. Uber et al, Case 3:18-cv-02104-RNC Document 1-3 Filed 12/21/18.

11. At the time of the filing of the Complaint, Rasier, LLC was, and currently is, a limited

   liability company formed under the laws of the State of Delaware with its principal

   place of business located at 1455 Market Street, 4th Floor, San Francisco, CA 94103.

   Rasier’s sole member is Uber. Id.

12. There is complete diversity between Plaintiff and the two defendants in this action.

   See 28 U.S.C. § 1332(a)(1).

                             AMOUNT IN CONTROVERSY

13. Based on Plaintiff’s allegations, the amount in controversy in this case exceeds the

   jurisdictional minimum of $75,000 required for diversity jurisdiction pursuant to 28

   U.S.C. § 1332.

14. Plaintiff alleges that, as a result of the motor vehicle collision on July 9, 2019, she

   sustained lumbar pain, cervical pain, left leg pain, myofascial pain syndrome, left

   sacroiliac joint dysfunction and other permanent injuries. See Complaint, p. 6.

15. Plaintiff alleges in her Statement of Amount in Demand that monetary damages are in

   excess of $15,000. Id. at p. 20.

16. Plaintiff asserts that she has sustained up to $45,475.51 in medical bills and will

   continue to require medical treatment. Exhibit B, paragraph 2.

17. Thus, it is apparent from Plaintiff’s Complaint and Statement of Amount in Demand

   that Plaintiff’s alleged damages exceed the $75,000 amount necessary to establish

   diversity jurisdiction.

                                           3
          Case 3:21-cv-00301-AVC Document 1 Filed 03/08/21 Page 4 of 5




         ALL PROCEDURAL PREREQUISITES TO REMOVAL HAVE BEEN MET

       18. Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), Defendants are filing this Notice of

           Removal in the federal district court for the district within which the State court

           complaint was filed.

       19. Pursuant to 28 U.S.C. § 1446(a), Defendants attach all process, pleadings, and orders

           that have been filed, served or received by Defendants in this action as Exhibit A.

       20. Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court for

           the District of Connecticut, as the Complaint in this action was filed in the Judicial

           District of Middlesex at Middletown..

       21. Defendants will give written notice of the filing of this Notice of Removal to all other

           parties and will file a copy of this Notice of Removal with the Clerk of the Judicial

           District of Stamford-Norwalk, as required by 28 U.S.C. § 1446(d).

       22. In removing this action, Defendants do not intend to waive any rights or defenses to

           which they are otherwise entitled under the Federal Rules of Civil Procedure.

       23. Based upon the record submitted with this notice, this Court has jurisdiction over

           Plaintiff’s claims and the Complaint is properly removed to this Court.

       WHEREFORE, Defendants Uber Technologies, Inc. and Rasier, LLC respectfully

request that this action proceed in the United States District Court for the District of Connecticut,

as an action properly removed from state court.




                                                  4
          Case 3:21-cv-00301-AVC Document 1 Filed 03/08/21 Page 5 of 5




                                                     Respectfully submitted by,
                                                     Defendants
                                                     UBER TECHNOLOGIES, INC., and
                                                     RASIER, LLC
                                                     By their attorneys,

                                                     /s/ Lesley P. Chuang
                                                     ___________________________________
                                                     Kevin J. O’Leary, ct30271
                                                     Lesley P. Chuang, ct29468
                                                     COUGHLIN BETKE LLP
                                                     175 Federal Street
                                                     Boston, MA 02110
                                                     (617) 988-8050
                                                     koleary@coughlinbetke.com
                                                     lchuang@coughlinbetke.com


Dated: March 8, 2021

                                          CERTIFICATION

        I, Lesley P. Chuang, hereby certify that on March 8, 2021, I served a copy of the
foregoing notice of removal by mail, postage prepaid upon the parties listed below. Notice of the
filing will be sent by email to all by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing. Parties may access this filing through the Court’s
ECF system.

Shelby Murphy, Esq.
Kennedy, Johnson, Schwab & Roberge
555 Long Wharf Drive, 13th Floor
New Haven, CT 06511




                                                             /s/ Lesley P. Chuang
                                                            ______________________________
                                                            Lesley P. Chuang, Esq.




                                                5
